IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RIVER'S EDGE FUNERAL CHAPEL AND         : No. 891 MAL 2016
CREMATORY, INC.                         :
                                        :
                                        : Petition for Allowance of Appeal from
           v.                           : the Order of the Commonwealth Court
                                        :
                                        :
THE ZONING HEARING BOARD OF             :
TULLYTOWN BOROUGH AND THE               :
BOROUGH OF TULLYTOWN                    :
                                        :
                                        :
PETITION OF: THE BOROUGH OF             :
TULLYTOWN                               :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.